           Case 2:19-cv-00766-JAD-EJY Document 1-4 Filed 05/03/19 Page 2 of 3



 1   UNITED
     NICHOLAS A. TRUTANICH
 2   United States Attorney
     District of Nevada
 3   Nevada Bar Number 13644
     TROY K. FLAKE
 4   Assistant United States Attorney
     501 Las Vegas Blvd. So., Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Email: troy.flake@usdoj.gov
     Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9                                                       19-cv-00766-JAD-EJY
      UNITED STATES OF AMERICA,
10         Plaintiff,                                         ECF No. 1
11                        v.                    Civil Action No. 14
                                                Civil No. 939 (Old)
12    LAS VEGAS MERCHANT PLUMBERS
      ASSOCIATION, et al.,
13         Defendants.
14
      UNITED STATES OF AMERICA,
15         Plaintiff,
                      v.                        Civil Action No. 1232
16
      ASSOCIATED NEVADA DAIRYMEN,
17    INC., et al.,
             Defendants.
18

19
      UNITED STATES OF AMERICA,
20         Plaintiff,
                      v.                        Civil Action No. 133
21
      ANDERSON DAIRY, INC., et al.,
22        Defendants.
23
      UNITED STATES OF AMERICA,
24         Plaintiff,
                      v.                        Civil Action No. R-2041
25
      INDEPENDENT BODY SHOP ASSN. OF
26    RENO AND SPARKS, INC.,
           Defendant.
27

28


                                            2
            Case 2:19-cv-00766-JAD-EJY Document 1-4 Filed 05/03/19 Page 3 of 3



 1

 2
      UNITED STATES OF AMERICA,
 3         Plaintiff,
                      v.                                     Civil Action No. R-2724
 4
      A. LEVY & J. ZENTNER CO., et. al.,
 5          Defendants.

 6

 7
      UNITED STATES OF AMERICA,
 8         Plaintiff,
                      v.                                     Civil Action No. R-2735
 9
      LEN HARRIS WHOLESALE MEATS, INC.,
10    et al.,
              Defendants.
11

12
      UNITED STATES OF AMERICA,
13         Plaintiff,
                      v.                                     Civil Action No. CIV-LV-76-183
14
      FOREMOST-MCKESSON, INC., et al.,
15         Defendants.

16

17
                         [PROPOSED] ORDER TERMINATING FINAL JUDGMENTS
18

19          The Court having received the motion of plaintiff United States of America for

20   termination of the final judgments entered in the above-captioned cases, and the Court having

21   considered all papers filed in connection with this motion, and the Court finding that it is
22
     appropriate to terminate these final judgments, it is
23
            ORDERED, ADJUDGED, AND DECREED:
24
            That said final judgments are hereby terminated.
25

26                   10/1/19
            Dated:
27                                                 United States
                                                             tatees District
                                                                    Diist
                                                                    D  s rict Court
                                                                              Cou
                                                                               o rt Judge
                                                                                    J d
                                                                                    Ju
                                                   District off Nevada
                                                                N d
28


                                                       3
